         Case 5:19-cv-00834-DAE Document 73 Filed 02/24/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MALIBU MEDIA, LLC,                               §
                                                 §
                  Plaintiff,                     §                 5-19-CV-00834-DAE
                                                 §
vs.                                              §
                                                 §
JOHN DOE, INFRINGER USING IP                     §
ADDRESS 70.121.72.191;                           §
                                                 §
                  Defendant.                     §
                                                 §
                                                 §


                                            ORDER

       Before the Court is a Motion for Sanctions, Dkt. No. 67, filed by Defendant John Doe,

which was referred for disposition pursuant to Rules CV-72 and 1 of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas. See Jan. 15, 2021 text

order. On February 23, 2021, the Court held a hearing on the motion at which all parties

appeared through counsel of record. For the reasons stated on the record at the February 23, 2021

hearing IT IS ORDERED THAT the Motion, Dkt. No. 67, is DENIED.

       IT IS SO ORDERED.

       SIGNED this 24th day of February, 2021.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE
